DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is in claim formats.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase: “a first main surface and a second main surface that face each other in a stacking direction” (claim 1, line 10-11) appears to be incorrect because as shown in Fig. 6, that 180a and 180b (as top surface 180a versus bottom surface 189b) are facing opposite to one another in a vertical direction instead.    
Alternative terms: “or substantially orthogonal” (claim 1, line 13-14) should be deleted.  since for the width direction to be perpendicular to the stacking direction both axis have to be orthogonal to each other. 
“another side” (claim 1, line 21) should be updated to:--“other side”--. For clarity of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the scope of the claims directed to the method that associated with a polishing machine (as clearly recited in see lines 23, 29-31 of claim 1).   Therefore, it is suggested to amend the preamble of the claim as follow:
	--" A method of manufacturing an electronic component that operatively associated with a rotary polishing machine, wherein the electronic component including at least a multilayer body and an insulating layer that covers a side surface of the multilayer body, the multilayer body including a plurality of dielectric layers and a plurality of internal electrodes that are alternately stacked on one another, the method comprising: ”--,  as so to clarify the scope of the invention.     
	“a rotary polishing machine” (claim 1 about line 23) should be updated to: --“the rotary polishing machine”--.
	alternative terms or phrases such as “or substantially orthogonal” (claim 1, line 13-14; 16-17) should be delete since, 
	“another side” (claim 1, line 21, 25, 28) should be updated to: --“other opposite side”--.  For clarity of the claim languages.


	“or substantially cylindrical ”(claims 3-4,  line 3); “or substantially circular”(claim 4, lines 5) should be deleted , since the polishing machine clearly has a cylindrical shape and circular surfaces. 
Claims 2, 5-15 remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire pending claims for further deficiency similar to the above that may still be present.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt